398 F.2d 834
Lawrence C. POPE, Appellant,v.UNITED STATES of America, Appellee.
No. 25589.
United States Court of Appeals Fifth Circuit.
July 24, 1968.

Lawrence C. Pope, pro se.
Ralph H. Harris, III, Asst. U.S. Atty., Ernest Morgan, U.S. Atty., San Antonio, Tex., for appellee.
Before TUTTLE and SIMPSON, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
The appellant's lengthy motion to vacate sentence, 28 U.S.C. 2255, was denied without a hearing.  Twenty-nine grounds for relief were asserted.  These were carefully reviewed and rejected by the district court in an opinion appearing at 287 F. Supp. 214.


2
Upon a careful consideration of the voluminous record, including the trial transcript, we find no reversible error of law, nor clear error in the findings of fact.  See United States v. Re, 2 Cir. 1967, 372 F.2d 641, cert. denied 388 U.S. 912, 87 S. Ct. 2112, 18 LEd.2d 1352.  Delegal v. United States, 5 Cir. 1966, 363 F.2d 433; United States v. Gernie, 2 Cir. 1961, 287 F.2d 637, cert. denied 368 U.S. 854, 82 S. Ct. 91, 7 L. Ed. 2d 52; United States v. Schultz, 7 Cir. 1961, 286 F.2d 753.


3
The judgment of the district court is affirmed.